Exhibit 10.8

 

TALENT ENDORSEMENT AGREEMENT

 

THIS SUPPLEMENTAL AGREEMENT is made as of this _____ day of ______________ 2013
by and between Tigrent Learning UK Limited of Boston House, 69 — 75 Boston Manor
Road, Brentford, Middlesex, TW8 9.1J (“Company”) and Celebrity Speakers of 90
High Street, Burnham, Buckinghamshire, SL1 7JT (“CSA”) agent for Robbie Fowler
(“Talent”) in his individual capacity or his duly appointed Representative
(collectively the “Parties”).

 

WITNESSETH:

 

WHEREAS,

 

1.Talent is currently a well-known public figure;

 

2.Company has entered into an agreement dated 2nd November 2012 with CSA
(“Primary Agreement”) to engage the services of the Talent to endorse the
Company’s new property training course “Property Academy” (“Property Training
Course”) to be launched in 2013 as specified in clause 5 of the schedule to the
Primary Agreement.

 

3.Company is engaged in developing, creating and providing educational training,
products and materials related to real estate, securities and options trading
and investment, as well as general wealth building and investing strategies,
principles and motivation.

 

4.It is hereby acknowledged by the Parties that the Company is desirous of
acquiring the right and license to utilize Talent’s name and brand, likeness and
image to endorse by way of advertisement, promotion, and sale of a new property
training brand (“Property Academy”) to be launched by the Company and as defined
in this Agreement and Talent is willing to grant such right and license as
herein below provided.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, it is agreed as follows:

 

1.DEFINITIONS

 

The following meanings shall apply to this agreement:

 

1.“Commencement Date” means: 1st January 2013.

 

2.“Materials” means: Power Point Presentations, Marketing Collaterals, Banners,
Workbooks, Flyers or any other physical item required for the promotion and
delivery of the Company’s new Property Training Course “Property Academy”.

 

3.“Product” means: The products and materials the Company develops, creates or
provides in connection with its educational training, products and materials
relating to the Property Training Course.

 

4.“Property” means: Talents name, initials, facsimile signature, photograph,
video or images, likeness or other such pre-approved copy.

 



 

 

 

5.“Property Training Course” means: the property training course developed or to
be developed by the Company to be called and marketed under the name/brand
“Property Academy” or any other such name as agreed by the Parties.

 

6.“Territory” means: United Kingdom.

 

7.“Term” means: 1.5t January 2013 to 315t December 2013 or until terminated
under the provisions of this Agreement or the Primary Agreement.

 

2.GRANT OF RIGHTS

 

Subject to the terms and conditions and in consideration of the payments set
forth herein and in the Primary Agreement, CSA as disclosed agent for Talent
grants to Company from the Commencement Date the right and license during the
Term of this Agreement in the Territory to use the “Property” in connection with
the advertisement, promotion, and sale of the Property Training Course and the
Product as well as the right to use such Property on the Product and related
packaging. The above license grant shall apply to all material objects of the
Property, in which the Property is fixed by any method now known or later
developed, and from which the Property can be perceived, reproduced, or
otherwise communicated, either directly or with the aid of a machine or device.
The parties further understand and agree that Company hereby reserves the right
to display its copyright notice on advertisements, promotions or other materials
as well as all Product, no matter what form or media, containing the Property
subject always to all and any copyright or other interests of the Talent.

 

CSA on behalf of Talent further grants and assigns to Company the right to
enforce applicable copyright and intellectual property laws against third party
infringers or malfeasors on Talent’s behalf or in Talent’s name.

 

2A.ADDITIONAL DUTIES AND PUBLIC APPEARANCES

 

In accordance with the Primary Agreement, the Talent agrees that during the
Term, he will make public appearances at the request of the Company, to include
appearing at Company events and/or participating in photo shoots as requested by
Company, not to exceed more than four such appearances or photo shoots per
calendar year. Any public appearance and/or photo shoot must be approved by the
Talent prior to his agreement to attend, which shall not be unreasonably
withheld providing the Talent does not have any prior professional or other
commitments and reasonable and adequate notice is given and received by CSA on
behalf of Talent. The parties agree that Company will pay any necessary and
reasonable travel and lodging expenses incurred by Talent in making such
requested appearances as per “part 1” of the Primary Agreement.

 

3.TERM

 

This Agreement shall be effective as of the date of execution by both parties.
The period of license granted shall be for the Term and shall extend for a
period of twenty four (24) months or until terminated as per clause 8 herein. It
is agreed that the Term may be extended upon mutual agreement between the
parties.

 



2

 

 


4.COMPENSATION

 

In consideration for the licenses granted hereunder, Company agrees to pay to
CSA as follows:

 

a.A [***]in the amount of [***]of Company’s revenues from sales of the Property
Training Course and all Products after deductions for VAT, returns, refunds

 

b.Company shall be responsible for the tracking of sales of the Property
Training Course and all Products containing the Property and providing to CSA:

 

i.A monthly list of the sales of Property Training Course and Product (with
supporting sales prices and reconciled reports).

 

ii.Payment to CSA no later than thirty (30) days after receipt of invoice from
CSA. CSA shall submit invoice to the Company no later than thirty (30) days
after Company provides CSA with the list of the sales of Product (containing the
Property with such supporting information that may be required or requested to
be disclosed).

 

c.CSA shall have the right to request an independent audit of the sales of the
Product containing the Property which the Company agrees to assist within a
reasonable period of time of such request.

 

5.REVIEW OF MATERIALS

 

a.Talent shall have the right of approval in respect of all Product being
proposed as any part of the Property appearing or integrated into it and all
proposed use of the Property (including to whom the Property is distributed for
sale if other than the general public) prior to public release and distribution.

 

b.All Materials or any part thereof shall be sent by the Company to CSA for
approval by Talent.

 

c.Talent shall have seven (7) days following receipt of such Materials or any
part thereof displaying the intended use of the Property to review and for CSA
to provide to Company written approval for such use.

 

d.In the event that Talent objects to the Products or any part thereof and/or
any proposed use of the Property, CSA on behalf of Talent shall submit to
Company, within seven (7) days following Company’s official submission of
materials, a written request for revisions. Talent shall not make any request
for unreasonable revisions and shall not withhold consent for any proposed use
of the Property unreasonably.

 

e.In the event that Talent does not provide either written approval of materials
or a written request for revisions of such materials containing a proposed use
of the Property within ten (10) days following Company’s submission of such
materials to Talent for review, such non-response shall automatically be deemed
to be an acceptance and approval of the proposed use of the Property.

 



3

 

 

6.RESERVATION OF RIGHTS

 

a.Subject to the terms of this Agreement, Talent shall retain all rights in and
to his name and in the Property, his right of publicity, and the endorsement
and, whether during the Term or any extension thereof, Talent shall not be
prevented from using, permitting, or licensing by whatever means ,others to use
his name or endorsement in connection with the advertisement, promotion, and
sale of any product or service other than the Product or those that are
substantially similar to the Product, including but not limited to all real
estate, securities and/or options trading and investment educational trainings,
products, materials. Company and Talent agree that they shall take all necessary
steps during the Term to protect the endorsement in connection with the
advertisement, promotion, and sale of the Product, subject always to the Company
bearing any costs or liabilities in taking such steps and fully indemnifying the
Talent and his agent in respect thereof.

 

b.It is understood and agreed that Talent shall retain all copyright and all
other rights, title, and interest in the Property, including his likeness, name,
and/or trademarks, where applicable, except as licensed hereunder.

 

c.Subject to the terms of this Agreement and in particular 5 above, it is
understood and agreed that Company shall retain all right, title, and interest,
including but not limited to all copyright interest, in and to the Product and
any advertising or marketing collateral and/or materials created utilizing the
Property under the license granted herein. The Company agrees to defend and
fully indemnify the Talent and/or his agents in respect of such rights retained
by the Company.

 

d.The parties agree to execute any documents reasonably requested by the other
party to affect any of the above provisions. The Company agrees to defend and
fully indemnify the Talent and/or his agents of any costs that may be incurred
in complying with this provision.

 

7.REPRESENTATIONS, WARRANTIES AND INDEMNITY

 

a.Talent represents and warrants that he has not granted nor will he grant to
any other party any right, permission, or license to use the Property in
connection with the advertisement, sale, or promotion of the Product or in
connection with products that are identical or substantially similar to the
Product.

 

b.Talent further represents and warrants to Company that he has the full right,
power, and authority to grant the Property herein.

 

c.Talent further represents and warrants that he has not misrepresented or
concealed anything with respect to his background that may have a prejudicial
effect on the value of the endorsement, that he is in good health, and that he
has not engaged nor will he engage during the Term of this Agreement in any
activity (criminal or otherwise) that could potentially have a negative impact
on the Product.

 



4

 

 

d.Company agrees to defend, indemnify, and hold Talent harmless against all
costs, expenses, and losses (including reasonable attorney fees and costs)
incurred through claims of third parties against Talent based on the manufacture
or sale of the Product including, but not limited to, actions founded on product
liability.

 

e.Talent agrees to defend, indemnify, and hold Company, and its officers,
directors, agents, and employees, harmless against all costs, expenses, and
losses (including reasonable legal fees and costs) incurred through claims of
third parties against Company based on a breach by Talent of any representation
and/or warranty made in this Agreement or with respect to any third-party claims
for infringement involving the use of the Property by Company.

 

8.TERMINATION

 

a.Except as provided in this Section 8, this Agreement shall terminate
immediately upon the earlier of (i) the Term of this Agreement or (ii)
dissolving of Company and/or Company’s complete cessation of doing all business.

 

b.Either party shall have the right to terminate this Agreement immediately in
the event that Talent or the Company does any of the following:

 

i.Engages in illegal, immoral, or criminal conduct resulting in a felony
conviction;

 

ii.Misrepresents or conceals anything in their background that could be
detrimental to the value of the endorsement being made;

 

iii.Engages in conduct contrary to the best interests of the other party;

 

iv.Engages in conduct that reasonably offends the sensitivities of a significant
portion of the population; or

 

v.Engages in conduct that could bring the other party into public disrepute.

 

c.Either party may terminate this provision at any time during the Term, in the
event either party is guilty of a material breach of this Agreement, having been
given notice of such breach and the breach not being rectified within a
reasonable period of time.

 

9.POST-TERMINATION RIGHTS

 

a.Talent agrees that Company shall, for a period of nine (9) months (Sell-Off
Period) following the effective date of termination, have the right to continue
to sell Product bearing the Property and/or utilize advertising materials and
collateral bearing the Property. Such sales and use shall be made subject to all
the provisions of this Agreement and in particular clause 4 hereof.

 

b.Upon the expiration or termination of this Agreement, all rights granted to
Company under this Agreement shall forthwith terminate and immediately revert to
Talent, and Company shall, following the completion of the Sell-Off Period
discontinue all use of and reference to the Property.

 



5

 

 

10.RELATIONSHIP OF THE PARTIES

 

Nothing contained in this Agreement shall be construed as establishing a
partnership, or a joint venture relationship between Talent and Company.

 

11.FORCE MAJEURE

 

Neither party will be liable for, or will be considered to be in breach of or
default under this Agreement on account of, any delay or failure to perform as
required by this Agreement as a result of any causes or conditions that are
beyond such Party’s reasonable control and that such Party is unable to overcome
through the exercise of commercially reasonable diligence. If any force majeure
event occurs, the affected Party will give prompt written notice to the other
Party and will use commercially reasonable efforts to minimize the impact of the
event.

 

12.NOTICES

 

Notice: Each notice, request or demand given or required to be given pursuant to
this Agreement shall be in writing and shall deemed sufficiently given if both
emailed and deposited in the United Kingdom mail, registered First Class,
postage pre-paid, and addressed to the address of the intended recipient set
forth below, or to such other address as may be specified in this Agreement or
in writing by the parties and receipt shall be deemed if sent by (i) email on
the same day if sent on a day open for business and (ii) post on the second day
from posting, open for business.

 

If to Company Name: lain Edwards   Address: Tigrent Learning UK Ltd     Boston
House     69 — 75 Boston Manor Road     Brentford     Middlesex     TW8 9.1.1  
  England   Telephone: 02089 966700   Facsimile: 02089 966701   Email:
iainedwards@tiRrent.com       If to CSA Name: Sharon Bowler   Address: Celebrity
Speakers Ltd     90 High Street Burnham     Buckinghamshire     SL1 7JT England
  Telephone: 01628 601400   Facsimile: 01628 601401   Email:
Sharon@speakers.co.uk       If to Talent Name: Robbie Fowler   Address: c/o
Celebrity Speakers Ltd — As above

 



6

 

 

13.JURISDICTION/DISPUTES

 

This Agreement shall be deemed to have been made in England. This Agreement
shall be governed by the laws of England and Wales, and all actions brought
hereunder whether at law or in equity shall be brought in England. The parties
hereby agree that any and all claims arising from or in connection with the
subject matter of this Agreement must be brought in England before the County
Court or High Court.

 

14.AGREEMENT BINDING ON SUCCESSORS

 

The provisions of the Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, their heirs, administrators, successors and
assigns.

 

15.ASSIGNABILITY

 

The Parties may not assign this Agreement or the rights and obligations
hereunder to any third party without the prior express written approval of the
other Party.

 

16.WAIVER

 

No delay, failure or waiver by either party to exercise any right or remedy
under this Agreement, and no partial or single exercise, will operate to limit,
preclude, cancel, waive or otherwise affect such right or remedy, nor will any
single or partial exercise limit, preclude, impair or waive any further exercise
of such right or remedy or the exercise of any other right or remedy.

 

17.SEVERABILITY

 

If any term, clause or provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause or provision and such invalid term,
clause or provision shall be deemed to be severed from the Agreement.

 

18.SURVIVAL

 

The parties’ rights and obligations under the Primary Agreement and Articles 4,
6, 7, 9, 10, 12, 13, 14, and 15 shall survive any expiration or earlier
termination of this Agreement.

 



7

 

 

19.HEADINGS

 

All section and subsection headings contained in this Agreement are for
convenience only and shall not be deemed to constitute a part of this Agreement
nor affect the meaning of same.

 

20.NO DRAFTER

 

Both parties warrant and represent that each have had equal input in drafting
this Agreement and have had the opportunity to consult with independent legal
counsel.

 

21.EXPENSES

 

Bar those covered in clause 1A, each party shall bear all expenses incidental to
the performance of its obligations under this Agreement.

 

22.SEPARATE COUNTERPARTS

 

This Agreement may be executed in several counterparts, each of which shall be
an original but all of which together shall constitute one and the same
instrument.

 

23.ENTENT OF AGREEMENT

 

This Agreement is subject to the terms of the Primary Agreement and both
agreements supersede any and all other agreements, either verbal or in writing
between the parties hereto with respect to the use of Talent’s Property by
Company, and contains all of the covenants and agreements between the parties
with respect to such use in any manner whatsoever providing that the terms of
the Primary Agreement shall remain effective at all times and such terms shall
take precedence in the event of any conflict between the terms. Each party to
this Agreement acknowledges that no representation, inducements, promises, or
agreements, verbally or otherwise, have been made by any party, or anyone acting
on behalf of any party, which are not embodied herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party, other than as expressed in the Primary Agreement and
any other written agreement dated concurrent with or after this Agreement shall
be valid as between the signing parties thereto provided always such agreement
does not override or conflict with the terms of the Primary Agreement.

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its or his/her hand and seal the day
indicated.

 

COMPANY   CSA on behalf of TALENT Tigrent Learning UK Limited           lain
Edwards (authorized signatory)   Sharon Bowler (authorized signatory)       Date
  Date

 

 

8



--------------------------------------------------------------------------------

